UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D (Amendment No. 1) Under the Securities Exchange Act of 1934 FORTRESS INVESTMENT GROUP LLC (Name of Issuer) Class A Shares (Title of Class of Securities) 34958B106 (CUSIP Number) Takumi Kitamura President and Secretary Nomura Investment Managers U.S.A., Inc. c/o Nomura Holdings, Inc. 1-9-1, Nihonbashi Chuo-ku Tokyo 103-8011, Japan +81-3-52551000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) April 3, 2013 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule13G to report the acquisition which is the subject of this Schedule13D and is filing this schedule because of Sections 240.13d1(e), 240.13d1(f) or 240.13d1(g), check the following box x. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act. CUSIP No. 34958B106 SCHEDULE 13D Page2 of 12 1 NAME OF REPORTING PERSONS SS OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Nomura Investment Managers U.S.A., Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 27.7% 14 TYPE OF REPORTING PERSON CO CUSIP No. 34958B106 SCHEDULE 13D Page3 of 12 Item 1. Security and Issuer. This Amendment No. 1 to Schedule 13D is being filed by Nomura Investment Managers U.S.A., Inc. (“NIM”, or the “Reporting Person”) to amend the Schedule 13D filed on May 29, 2009 (as amended, this “Schedule 13D”) with respect to the shares of Class A Common Stock, no par value per share (the “Class A Shares”), of Fortress Investment Group LLC (the “Issuer”). Item 2. Identity and Background. Item 2 is hereby amended and restated as follows: This Schedule 13D is being filed by the Reporting Person.Nomura Holdings, Inc. (“NHI”) is deemed to control NIM for purposes of the Act. NIM is a corporation incorporated under the laws of the State of Delaware.NHI is a corporation incorporated under the laws of Japan.The principal business of NIM is any lawful business activity, including acquiring, holding and disposing of interests in various companies for investment purposes.The principal business of NHI includes retail investment consultation services, asset management services and wholesale investment products and services.The principal business address of NIM and NHI is, 1-9-1, Nihonbashi, Chuo-ku, Tokyo 103-8011, Japan. Attached as Schedule A hereto and incorporated by reference herein is a list of (i) all executive officers and directors of NIM, (ii) all persons controlling NIM (including NHI), and (iii) all executive officers and directors of any corporations ultimately in control of any of the foregoing (including NHI).Such Schedule A also sets forth the address, principal occupation or employment and, with respect to natural persons, citizenship of each person listed thereon. During the past five years, none of NIM or NHI nor, to the knowledge of the Reporting Person, any of the persons listed on Schedule A hereto: (i) has been convicted in any criminal proceeding (excluding traffic violations or similarmisdemeanors) or (ii) was a party to a civil proceeding of a judicial or administrativebody of competent jurisdiction and as aresult of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. Item 3. Source and Amount of Funds or Other Consideration. No material change. Item 4. Purpose of Transaction. Item 4 is hereby amended and restated as follows: Effective as of April 3, 2013, Mr. Takumi Shibata, resigned from the Board of Directors (the “Board”) of the Issuer, in connection with his retirement from NHI and NIM.In connection with the resignation of Mr. Shibata, NIM has waived its right to cause the Board to nominate individuals designated by NIM so that NIM will no longer have one designee on the Board. CUSIP No. 34958B106 SCHEDULE 13D Page4 of 12 The Reporting Person expects that it will, from time to time, review its investment position in the Issuer and may, depending on the Issuer’s performance and other market conditions, determine to sell Class A Shares, either in the open market or in privately-negotiated transactions.Whether the Reporting Person disposes of any Class A Shares, and the amount and timing of any such transactions, will depend upon the Reporting Person’s continuing assessments of pertinent factors, including the market for Class A Shares at particular price levels, the Issuer’s and the Reporting Person’s business and prospects, other business investment opportunities available to the Reporting Person, economic conditions, stock market conditions, money market conditions, the actions of the Board, management of the Issuer and other shareholders of the Issuer, the availability and nature of opportunities to dispose of the Reporting Person’s interest in the Issuer, to realize trading profits or minimize trading losses, and other plans and requirements of the Reporting Person. The Reporting Person also has the right, which may be exercised no more than two times for so long as it and its permitted transferees hold securities of the Issuer representing at least 2.5% of the voting power of the Issuer, to request that the Issuer register securities of the Issuer representing at least 2.5% of the total voting power of the Class A Shares under the Securities Act of 1933 (the “Securities Act”).Subject to certain exceptions, whenever the Issuer proposes to register any of its equity under the Securities Act, NIM and its permitted transferees holding at least 1% of the voting power of the Issuer have the right to request registration of all or a portion of such person’s securities. Depending upon the factors noted above, the Reporting Person may also decide to hold or dispose of all or part of its investment in Class A Shares, make a demand registration request at any time requiring the Issuer to register all or a part of the Reporting Person’s investment in Class A Shares and/or enter into derivative transactions with institutional counterparties with respect to the Issuer’s securities, including the Class A Shares. Item 5. Interest in Securities of Issuer. Item 5 is hereby amended and restated as follows: All calculations of percentage ownership in this Schedule 13D are based on the information provided by the Issuer in its Form 10-K that, as of February 26, 2013, the total number of Class A Shares outstanding was 218,334,273. NIM beneficially owns 60,568,275 Class A Shares (approximately 27.7% of the total number of Class A Shares outstanding).NIM has the sole power to vote or direct the vote, and the sole power to dispose or direct the disposition of, all such60,568,275 Class A Shares.As the sole shareholder of NIM, NHI may be deemed to beneficially own and to have the sole power to vote or direct the vote, and the sole power to dispose or direct the disposition of, all such60,568,275 Class A Shares. CUSIP No. 34958B106 SCHEDULE 13D Page5 of 12 Except as set forth in this Schedule 13D, to the knowledge of the Reporting Person, none of NIM or NHI, nor any person listed on Schedule A hereto, has effected any transactions in Class A Shares during the past 60 days. No person other than NIM and NHI is known to have the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, any securities owned by NIM and NHI. Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer. Item 6 is hereby amended and supplemented by the following. In connection with the resignation of Mr. Shibata, NIM has waived its right under the Investor Shareholder Agreement to cause the Board to nominate individuals designated by NIM so that NIM will no longer have one designee on the Board. Item 7. Material to be Filed as Exhibits. Item 7 is hereby amended and supplemented by adding the following. Exhibit 3 Letter, dated as of March 29, 2013, from Nomura Investment Managers U.S.A., Inc. to Fortress Investment Group LLC. CUSIP No. 34958B106 SCHEDULE 13D Page6 of 12 SIGNATURES After reasonable inquiry and to the best of our knowledge and belief, the undersigned certify that the information set forth in this statement is true, complete and correct. Date:April 10, 2013 Nomura Investment Managers U.S.A., Inc. /s/Takumi Kitamura By: Takumi Kitamura Its: President and Secretary CUSIP No. 34958B106 SCHEDULE 13D Page7 of 12 Schedule A Executive Officers and Directors of Nomura Investment Managers U.S.A., Inc. Name Address Position Present Principal Occupation or Employment Citizenship Takumi Kitamura c/o Nomura Holdings, Inc., 1-9-1, Nihonbashi, Chuo-ku, Tokyo 103-8011, Japan President and Secretary and Director Managing Director and Co-Deputy CFO of NHI Japan Executive Officers and Directors of Nomura Holdings, Inc. Name Address Position Present Principal Occupation or Employment Citizenship Nobuyuki Koga 1-9-1, Nihonbashi, Chuo-ku, Tokyo 103-8011, Japan Chairman of the Board/Director Chairman of the Board/ Director of NHI Japan Koji Nagai 1-9-1, Nihonbashi, Chuo-ku, Tokyo 103-8011, Japan Group CEO/ Representative Executive Officer Group CEO/ Representative Executive Officer of NHI Japan Atsushi Yoshikawa 1-9-1, Nihonbashi, Chuo-ku, Tokyo 103-8011, Japan Group COO/ Representative Executive Officer Group COO/ Representative Executive Officer of NHI Japan Toshio Morita 1-9-1, Nihonbashi, Chuo-ku, Tokyo 103-8011, Japan Executive Managing Director Executive Managing Director of NHI Japan Toshihiro Iwasaki 1-9-1, Nihonbashi, Chuo-ku, Tokyo 103-8011, Japan Executive Managing Director Executive Managing Director of NHI Japan CUSIP No. 34958B106 SCHEDULE 13D Page8 of 12 Shoichi Nagamatsu 1-9-1, Nihonbashi, Chuo-ku, Tokyo 103-8011, Japan Executive Managing Director Executive Managing Director of NHI Japan Shigesuke Kashiwagi 1-9-1, Nihonbashi, Chuo-ku, Tokyo 103-8011, Japan Executive Managing Director Executive Managing Director of NHI Japan Haruo Tsuji 22-22 Nagaike-cho, Abeno-ku, Osaka 545-8522, Japan Director Special Advisor to Sharp Corporation Japan Tsuguoki Fujinuma 1-13-27 Kasuga, Bunkyo-ku, Tokyo 112-8551, Japan Director Certified Public Accountant Japan Masahiro Sakane 2-3-6 Akasaka, Minato-ku, Tokyo 107-8414, Japan Director Director and Councilor of Komatsu Ltd. Japan Dame Clara Furse 1 Angel Lane London EC4R 3AB, UK Director Member of the Bank of England’s Financial Policy Committee UK, Canada Takao Kusakari 2-3-2 Marunouchi, Chiyoda-ku, Tokyo 100-0005, Japan Director Corporate Advisor to NYK Line Japan Toshinori Kanemoto 2-2-2 Marunouchi, Chiyoda-ku, Tokyo 100-0005, Japan Director Of-Counsel, City-Yuwa Partners Japan Michael Lim Choo San 10 Marina Boulevard, Marina Bay Financial Centre Tower 2, #36-01 Singapore 018983 Director Chairman of Nomura Singapore Limited Singapore Masanori Itatani 1-9-1, Nihonbashi, Chuo-ku, Tokyo 103-8011, Japan Director Director of NHI Japan CUSIP No. 34958B106 SCHEDULE 13D Page9 of 12 Masanori Nishimatsu 1-9-1, Nihonbashi, Chuo-ku, Tokyo 103-8011, Japan Director Director of NHI Japan David Benson 1 Angel Lane London EC4R 3AB, UK Director Director of NHI UK CUSIP No. 34958B106 SCHEDULE 13D Page10 of 12 Exhibit 3 Letter CUSIP No. 34958B106 SCHEDULE 13D Page11 of 12 NOMURA INVESTMENT MANAGERS U.S.A., INC. 2 World Financial Center New York, N.Y. 10281 March 29, 2013 Fortress Investment Group LLC 1345 Avenue of the Americas, 46th Floor New York, NY 10105 Attn:David Brooks, General Counsel Re:Investor Shareholder Agreement Dear Mr. Brooks: We are writing in reference to the Investor Shareholder Agreement dated as of January 17, 2007 (the “Agreement”) between Fortress Investment Group Holdings LLC (“Fortress”) and Nomura Investment Managers U.S.A., Inc. (“NIM”) and that certain letter, dated as of the date hereof (the “Resignation Letter”), from Takumi Shibata to the Board of Directors of Fortress (the “Board”). In connection with the resignation of Mr. Shibata from the Board as effected by the Resignation Letter, pursuant to Sections 2.1(c)(i) and8.13(a) of the Agreement Nomura hereby elects to waive and relinquish the right to designate a member of the Board in accordance with Section 2.1(a) of the Agreement effective as of April 3, 2013.Except as set forth in the preceding sentence, nothing in this letter is intended to operate as a waiver or modification of any right or provision under the Agreement, and the Agreement shall remain in full force and effect in accordance with its terms. Although Nomura will no longer have the right for a designee on the Board, as a significant investor in Fortress we value the long relationship between Nomura and Fortress and look forward to continuing our relationship in the future.As always, we are available to discuss any questions or concerns with respect to this letter or otherwise. Sincerely yours, NOMURA INVESTMENT MANAGERS U.S.A., INC. By: NOMURA HOLDINGS, INC., as sole shareholder By: /s/ Atsushi Yoshikawa Atsushi Yoshikawa President and Group COO Wholesale CEO CUSIP No. 34958B106 SCHEDULE 13D Page12 of 12 cc:Joseph A. Coco, Esq. Skadden, Arps, Slate, Meagher & Flom LLP Four Times Square New York, New York 10036
